Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/20 has been entered.
 					Previous Rejections
Applicants' arguments, filed 11/16/20 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over by Schubert et al. (USP 9,889,232) in view of Campbell et al. (US PG pub. 2012/0135064A) and Campbell et al. (USP 6,680,068).
Schubert et al. teaches developments of compositions and methods for delivery of compounds encapsulated in liposomes for implantable or injectable purposes, see column 1, lines 26-30. The liposomes are taught to be embedded in hydrogel matrices to target delivery of the drugs to injectable or implantable sites, see column 4, lines 40-43. The drug taught is a polypeptide, a tumor antigen, se column 3, lines 1-3. The liposome size is selected from 100nm-200nm, see claim 21. The drug taught is VEGF, see claim 22. The preparation of liposomes containing drugs embedded in a hydrogel matrix is taught in example 3. Shubert teaches use of DSPG, cholesterol and DSPC in example 2. The hydrogel material contains cells added to the hydrogel material before implantation, see column 1, lines 40-45
Schubert et al. does not teach a cocktail of different kind of liposomes in a liposomal composition.
While Schubert et al. teaches use of proteins as a drug and suggest use of drugs for therapeutic use, Schubert et al. do not teach use of anti-VEGF antibodies, such as Bevacizumab.
Schubert et al. also do not teach lyophilization of the composition.
Campbell et al. teaches nano delivery vehicles, see title. Campbell teaches any suitable vesicle-forming lipid (e.g., naturally occurring lipids and synthetic lipids) can be utilized in the liposomes. Suitable lipids include, phospholipids such as phosphatidylcholine (PC), phosphatidylglycerol (PG), phosphatidyethanolamine (PE), 
Campbell et al. ‘068 teaches liposomes with different chemical and /or physical properties (e.g. charge, stability, solubility and diameter) can be delivered simultaneously and can target tumor vessels and angiogenic vessels with greater efficiency compared to cationic liposomes, see abstract. (Thus both the references of Campbell et al. teach targeting the cells with different combinations of lipid comprising liposomes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the cocktail of liposome comprising lipid bilayers of various different phospholipids such as phosphatidylcholine (PC), phosphatidylglycerol (PG), phosphatidyethanolamine (PE) or phosphatidylserine (PS)  or cationic or non-cationic liposomes into the composition of Schubert et al. One of ordinary skill would have been motivated to do so because Campbell suggests use of various lipids in different ratios to be used in liposomal delivery of drugs including anti-VEGF antibodies suitable for the purpose and Campbell’068 explicitly emphasizes that liposomes in different stability, solubility, charge and diameter can efficiently target cells with greater efficiency and can be administered simultaneously.

It would have been obvious to one of ordinary skill to have utilized the known drug Bevacizumab into the drug delivery of Schubert et al. One of ordinary skill would have been motivated to do so because utilization of known drug for its intended purpose would provide predictable and suitable results. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Schubert suggests use of drugs in a liposomal delivery and Campbell provides a specific drug bevacizumab for the treatment of angiogenesis and further suggests administration of the drugs to eye and angiogenesis of any organ as discussed above.
It would have been further obvious to one of ordinary skill to have provided the liposomal composition of Schubert et al. which taught to be embedded in a hydrogel in a lyophilized form, in a kit or in a sterile fluid form as taught by Campbell et al. One of ordinary skill would be motivated to do so because Campbell teaches various modes and sites of administration of the drug wherein a pharmaceutical composition can be in unit dosage form, e.g., as a tablet, capsule, powder, solution, suspension, emulsion or . 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over by Schubert et al. (USP 9,889,232) in view of Campbell et al. (US PG pub. 2012/0135064A), Campbell et al. (USP 6,680,068) and further in view of Hope et al. (US PG pub. 2009/0285878 A1) and Smith et al. (US PG pub. 2004/0071770A1).
Schubert et al. as discussed above do not teach use of cryoprotectant sugars and antioxidants in a liposomal composition.
Hope et al. teaches a methods for stabilizing liposomal drug formulation, see title. The reference teaches stability of antioxidants once encapsulated in liposome and their use in various diseases, see [0019] and [0123]. Hope et al. teaches use of mannitol, a cryoprotectant sugar, see [0170].
Smith et al. teaches a free radical quenching composition is disclosed comprising a liposome containing at least two antioxidants selected from the following group: beta-carotene, vitamin E, vitamin C, glutathione, niacin, and optionally at least one trace metal (Zn, Se, Cr, Cu and Mn). The reference also discloses a method for reducing the undesirable side effects of free radicals in a mammal by administering to a mammal in need of such antioxidants an effective amount of liposomes containing at least two antioxidants, see abstract. The reference teaches use of beta-carotene entrapped in 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized encapsulated antioxidants including beta- carotene into the formulation of Schubert et al. to improve stability of the drug and antioxidants, motivated by the teachings of Hope et al. and Smith et al. One of ordinary skill would have been motivated to use the known cryoprotectant for liposomal formulation as taught by Hope et al. while preparing a liposome enclosing an antioxidant for improved stability of the liposome.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No 9,962,333) in view of Schubert et al. (USP 9,889,232). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite a composition for controlled release of a drug or medicament, the composition comprising a cocktail of different kinds of liposomes, the liposomes are embedded within a biocompatible .
The patented claims do not recite use of hydrogels. Schubert et al. as discussed above teaches use of hydrogels wherein the liposomes can be embedded in it for effective targeted biodegradable drug delivery, see abstract of Schubert.
It would have been obvious to one of ordinary skill to have embedded the liposome comprising drug of the patented claims into a hydrogel of Schubert et al. One of ordinary skill would have been motivated to do so because Schubert et al. as discussed above teach use of hydrogels wherein the liposomes can be embedded in it for biodegradable drug delivery to the targeted sites, see abstract of Schubert.

Claims 1-8 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 82-97 of copending application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments are moot in view of new rejections made above necessitated by claim amendments.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612